DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2021 and October 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal et al. (2020/0094382). 

In reference to claims 1 and 10, Blumenthal et al. disclose a tool having first (18) and second (30) handles and first (14) and second (26) jaws, the tool comprising: 
a first jaw pivot (110) coupling the second jaw to the first handle (Figure 2); 
a second jaw pivot (34) coupling the second jaw to the second handle (Figure 2); and 
a center link (50) coupled to the first handle at a slideable pivot (between 58 and 70, Figure 2) and coupled to the second handle at a link pivot (66), wherein a first distance (see figure below) between the second jaw pivot and the link pivot is about 34% to about 70% of a second distance (see figure below) between the second jaw pivot and the first jaw pivot (see second figure below showing that the first distance is less than 50% of the second distance). 
[AltContent: textbox (First distance)][AltContent: ][AltContent: textbox (Second 
distance)][AltContent: ]
    PNG
    media_image1.png
    460
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    540
    media_image2.png
    Greyscale

In reference to claim 5, Blumenthal et al. inherently disclose that the first and second distances provide a clamping force between the first and second jaws that is about 25 times greater than an input force to push the first and second handles together to clamp the first and second jaws because all of the structural limitations of the claims have been met and thus the first and second distances would inherently provide the same clamping force. 

In reference to claim 6, Blumenthal et al. disclose further comprising an adjustment screw mechanism (54) having a head (78) on a first end and a point (70) on a second end and threads (74) extending at least partially therebetween (Figure 3), the adjustment screw mechanism being threadably inserted into the first handle for adjusting a gap between the first and second jaws (Figures 2 and 3). 

In reference to claim 7, Blumenthal et al. disclose that the adjustment screw mechanism is adapted to be rotated clockwise to reduce the gap, and is adapted to be rotated counterclockwise to increase the gap (Figures 2 and 3).

In reference to claim 8, Blumenthal et al. disclose that the center link includes a face (right side of element 58) and wherein a point of contact of the adjustment screw mechanism abuts the face during an adjustment operation in which the gap is adjusted (Figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (2020/0094382).

In reference to claims 2 and 11, Blumenthal et al. show that first distance is “about” 43.5% of the second distance because “about” is a relative term and the annotated figure above show the first distance being below 50% and is obviously “about” 43.5% of the second distance. 
	Assuming arguendo, that the first distance is not “about” 43.5% of the second distance, the examiner notes that the applicant fails to provide any criticality in having the range of the first distance being “about” 43.5% of the second distance or that this particular range (i.e. “about” 43.5%) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any length for the first distance including one being “about” 43.5% of the second distance, depending on the particular needs of the user (i.e. the clamping force desired).
In reference to claims 3, 4, 12 and 13, since Blumenthal et al. provide the same relationship in percentages between the first and second distances, the first distance would also obviously be about 0.5 inches to “about” 1.0 inch or is “about” 0.637 inches.
	Assuming arguendo, that the first distance is not “about” 0.5 inches to “about” 1.0 inch or is “about” 0.637 inches, the examiner notes that the applicant fails to provide any criticality in having the range of the first distance being “about” 0.5 inches to “about” 1.0 inch or is “about” 0.637 inches or that these particular ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any length for the first distance including one being “about” 0.5 inches to about 1.0 inch or is “about” 0.637 inches, depending on the particular needs of the user (i.e. the clamping force desired).

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (2020/0094382) in view of Wang (2017/0173763).

In reference to claim 9, Blumenthal et al. disclose the claimed invention as previously mentioned above, but lack, a release lever rotatably coupled to the second handle and having an abutment protruding from the release lever and an extension extending from an end of the release lever, and wherein the center link includes a protrusion protruding from the center link towards the second handle, wherein the abutment abuts the protrusion when the first and second jaws are in a closed state and is spaced from the protrusion then the first and second jaws are in an open state.
However, Wang teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 1) including a release lever (15) rotatably coupled (see paragraph 60) to a second handle (4) and having an abutment (at 151) protruding from the release lever (Figure 14) and an extension (152) extending from an end of the release lever (Figure 14), and wherein a center link (11) includes a protrusion (114, Figure 10) protruding from the center link towards the second handle (Figure 1), wherein the abutment abuts the protrusion when the first and second jaws are in a closed state (Figure 1) and is spaced from the protrusion then the first and second jaws are in an open state (Figure 15 and see paragraph 63). 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Blumenthal et al., with the known technique of providing the release lever, as taught by Wang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be locked into a desired position thereby more effectively gripping the workpiece firmly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bendorf (2020/0384613) also shows a wrench having a release lever (187) rotatably coupled to a second handle (110) and having an abutment (at 192) protruding from the release lever (Figure 1) and an extension (202) extending from an end of the release lever (Figure 1), and wherein a center link (147) includes a protrusion (190, Figure 1) protruding from the center link towards the second handle (Figure 1), wherein the abutment abuts the protrusion when the first and second jaws are in a closed state (Figure 1) and is spaced from the protrusion then the first and second jaws are in an open state (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723